REINHARDT,
Circuit Judge, dissenting.
I would hold that the Arizona voter initiative repealed by implication A.R.S. § 13-3408, to the extent that a first-time drug possession offense is no longer a felony under Arizona law. Moreover, I believe that in order to impose a sixteen-level enhancement pursuant to U.S.S.G. § 2L1.2, the prior offense must have been an aggravated felony both at the time the act was committed and at the time of the illegal reentry. United States v. Gomez-Rodriguez, 96 F.3d 1262 (9th Cir.1996), holds only we do not consider a prior conviction an “aggravated felony” if it was not defined as an aggravated felony at the time the act was committed. Gomez-Rodriguez does not address whether an offense that was defined as a felony at the time of conviction, but not at the time of the illegal reentry, may be treated as a felony under § 2L1.2. Accordingly, I would hold that the district court erred in applying the sentence enhancement for ParadaMolina’s prior drug possession conviction.